Citation Nr: 9909890
Decision Date: 04/09/99	Archive Date: 06/24/99

DATE DOCKET NO. 97-00 386          DATE APR 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for hearing loss, left
ear, and, if so, whether all the evidence both old and new warrants
the grant of service connection.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for hearing loss,
right ear, and, if so, whether all the evidence both old and new
warrants the grant of service connection.

3. Entitlement to service connection for a scarred left eardrum. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. Allen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1952 to April 1956.

The current matter comes before the Board of Veterans'Appeals
(Board) on appeal from an April 1995 decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,
Florida, which held that new and material evidence had not been
submitted to reopen claims of entitlement to service connection for
hearing loss and a scarred left eardrum. In a May 1997 Supplemental
Statement of the Case, the RO corrected its April 1995 decision in
regard to the scarred left eardrum claim, indicating that it was an
original claim of entitlement to service connection; in the
Supplemental Statement of the Case, the RO held that service
connection for a scarred left eardrum was not warranted.

REMAND

In regard to the veteran's bilateral hearing loss claims, the Board
notes that the most recent RO decision concerning these claims is
dated April 1995. In that decision, the RO denied the veteran's
claims, determining that new and material evidence had not been
submitted to reopen the claims of entitlement to service connection
for right and left ear hearing loss. In its decision, the RO stated
that "[t]o justify a reopening of a claim on the basis of new and
material evidence, there must be a

- 2 - 

reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the
outcome." This definition of new and material evidence was
reiterated in the RO's June 1995 Statement of the Case.

Under applicable statutory law, "[n]ew and material evidence" is
defined as that Court previously submitted to the agency
decisionmakers which bears directly and substantially upon the
specific matter under consideration, which is neither cumulative
nor redundant, and which by itself or in connection with evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claim." 38 C.F.R.
3.156(a) (1998).

The regulations pertaining to new and material evidence have been
interpreted in the case law as requiring a two-step analysis. Manio
v. Derwinski, 1 Vet. App. 140, 145 (1991). First, it must be
determined whether the additional evidence, submitted since the
last prior final disallowance, is new and material. Second, if such
evidence is determined to be new and material, the disallowed claim
must be reopened and the former disposition reviewed based on all
the evidence of record to determine the outcome of the claim on the
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996) (citations
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Colvin v.
Derwinski, 1 Vet. App. 171 (1991). The first prong of the Manio
test, i.e., determining whether the evidence presented or secured
since the prior final disallowance of the claim is new and
material, involves two questions: (1) whether the newly presented
evidence is "new" and, if so, (2) whether it is "material" in the
sense of being relevant to and probative of the "issue at hand" in
the case.

Historically, a third step was also presented, namely a
determination as to whether the additional evidence raised a
reasonable possibility of changing the previous disallowance of the
claim. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Evans, 9 Vet.
App. 273 (1996) (citations omitted). However, in Hodge v. West, 155
F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for
the Federal Circuit recently held that this third element for new
and material evidence (i.e. that it raise a reasonable possibility
of changing the previous disallowance) was not a reasonable
interpretation of the regulatory provisions pertaining to new and
material evidence, namely 38 C.F.R. 3.156(a). It held that the
third element imposed a higher burden

- 3 - 


than was authorized by the regulations and, thus, was incorrect to
apply. Hodge v. West, 155 F.3d at 1364.

Obviously, the Hodge case was decided after the RO's adjudication
of this case. Nevertheless, because the RO's decision relied, in
part, on an element of the new and material evidence analysis that
is no longer considered a reasonable interpretation of the
statutory law governing new and material evidence, i.e. 38 C.F.R.
3.156(a) (1998), the.Board finds that this case should be revisited
by the RO prior to appellate review.

In regard to the veteran's claim concerning a scarred left eardrum,
the Board notes that the RO originally denied his claim because it
found that no new and material evidence had been submitted to
reopen it. Subsequently, in a May 1997 Supplemental Statement of
the Case, the RO corrected its April 1995 decision in regard to the
scarred left eardrum claim, indicating that it was an original
claim of entitlement to service connection.' In the Supplemental
Statement of the Case, the RO then determined that service
connection for a scarred left eardrum was not warranted.

The Board agrees that the current issue to be decided is whether
the veteran is entitled to service connection for a scarred left
eardrum. However, the Board finds that the issue is not yet ready
for appellate review. While the RO correctly stated the issue in
its May 1997 Supplemental Statement of the Case, it did not provide
the veteran with the pertinent laws and regulations. Due process
considerations require that the veteran be provided notice of the
laws and regulations used as a basis for the RO's decision. 38
C.F.R. 19.29 (1998).

Accordingly, to ensure compliance with due process requirements,
the case is REMANDED to the RO for the following development:

1. The RO should review the record to determine whether new and
material evidence has been submitted to reopen his claims of
entitlement to service connection for bilateral hearing loss. It is
important that this

- 4 - 

analysis be conducted pursuant to 38 C.F.R. 3.156(a) (1998), and in
light of the United States Court of Appeals for the Federal
Circuit's decision in Hodge v. West, 155 F.3d 1356 (1998). If, and
only if, it is determined that the claims should be reopened
pursuant to 38 U.S.C.A. 5108 (West 1991), the RO should then
undertake a de novo review of the entire record to determine if all
of the evidence, both old and new, warrants a grant of entitlement
to service connection.

2. The veteran should be issued an supplemental statement of the
case pertaining to his claim of entitlement to service connection
for a scarred left eardrum and, if the RO's decisions remain
adverse to the veteran, regarding the issues of whether new and
material evidence has been submitted to reopen his claims of
entitlement to service connection for right and left ear hearing
loss. The RO should ensure that any supplemental statement of the
case furnished to the veteran contains all relevant statutory and
regulatory provisions that were not set forth in the statement of
the case or previous supplemental statements of the case, as well
as a detailed reasons and bases for all decisions reached. The
veteran and his representative should be provided with a reasonable
period of time within which to respond.

The case should thereafter be returned to the Board for further
appellate review, as appropriate. The purpose of this REMAND is to
ensure satisfaction of due process requirements. The Board
intimates no opinion, either legal or factual, as to the ultimate
disposition of this appeal. No action is required by the veteran
until he receives further notice, but he is free to submit
additional evidence and argument while the case is in remand
status. See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

5 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A. BRYANT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 

